OPINION — AG — THE CHILD (MINOR) YOU REFER TO, NOT HAVING REACHED THE AGE OF SIX YEARS ON OR BEFORE NOVEMBER 1ST, CANNOT LEGALLY BE ALLOWED TO ENROLL IN AND ATTEND CLASSES IN THE FIRST GRADE OF A PUBLIC SCHOOL IN OKLAHOMA THIS YEAR WITHOUT PAYMENT OF TUITION, EVEN THOUGH HE HAS BEEN LEGALLY ENROLLED AND IN ATTENDANCE IN THE FIRST GRADE OF A SCHOOL IN ANOTHER STATE AND WAS OF SCHOOL AGE IN SUCH OTHER STATE; AND THAT IF SUCH CHILD IS PERMITTED TO ATTEND A PUBLIC SCHOOL IN OKLAHOMA DURING THE CURRENT YEAR WITHOUT THE PAYMENT OF TUITION, THE DISTRICT IS SUBJECT TO THE PENALTY OF A WITHHOLDING OF STATE AID FUNDS. CITE: 70 O.S.H. 1-16 (J. H. JOHNSON)